[exh10362013esppamendedth001.jpg]
ROCKET FUEL INC. 2013 EMPLOYEE STOCK PURCHASE PLAN (as amended and restated
March 9, 2016) 1. Purpose. The purpose of the Plan is to provide employees of
the Company and its Designated Companies with an opportunity to purchase Common
Stock through accumulated Contributions. The Company intends for the Plan to
have two components: a Code Section 423 Component (“423 Component”) and a
non-Code Section 423 Component (“Non-423 Component”). The Company’s intention is
to have the 423 Component of the Plan qualify as an “employee stock purchase
plan” under Section 423 of the Code. The provisions of the 423 Component,
accordingly, will be construed so as to extend and limit Plan participation in a
uniform and nondiscriminatory basis consistent with the requirements of Section
423 of the Code. In addition, this Plan authorizes the grant of an option to
purchase shares of Common Stock under the Non-423 Component that does not
qualify as an “employee stock purchase plan” under Section 423 of the Code; such
an option will be granted pursuant to rules, procedures or sub-plans adopted by
the Administrator designed to achieve tax, securities laws or other objectives
for Eligible Employees and the Company. Except as otherwise provided herein, the
Non-423 Component will operate and be administered in the same manner as the 423
Component. 2. Definitions. (a) “Administrator” means the Board or any Committee
designated by the Board to administer the Plan pursuant to Section 14. (b)
“Affiliate” means any entity, other than a Subsidiary, in which the Company has
an equity or other ownership interest. (c) “Applicable Laws” means the legal and
regulatory requirements relating to the administration of equity-based awards,
including but not limited to, under U.S. state corporate laws, U.S. federal and
state securities laws, the Code, any stock exchange or quotation system on which
the Common Stock is listed or quoted and the applicable laws of any foreign
country or jurisdiction where options are, or will be, granted under the Plan.
(d) “Board” means the Board of Directors of the Company. (e) “Change in Control”
means the occurrence of any of the following events: (i) A change in the
ownership of the Company which occurs on the date that any one person, or more
than one person acting as a group (“Person”), acquires ownership of the stock of
the Company that, together with the stock held by such Person, constitutes more
than fifty percent (50%) of the total voting power of the stock of the Company;
provided, however, that for purposes of this subsection, the acquisition of
additional stock by any one Person, who is considered



--------------------------------------------------------------------------------



 
[exh10362013esppamendedth002.jpg]
to own more than fifty percent (50%) of the total voting power of the stock of
the Company will not be considered a Change in Control; or (ii) A change in the
effective control of the Company which occurs on the date that a majority of
members of the Board is replaced during any twelve (12) month period by
Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. For
purposes of this subsection (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or (iii) A change in
the ownership of a substantial portion of the Company’s assets which occurs on
the date that any Person acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than fifty percent (50%) of the total gross fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection, the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, fifty percent (50%) or more of the total value or voting power of
which is owned, directly or indirectly, by the Company, (3) a Person, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company, or (4) an entity, at least
fifty percent (50%) of the total value or voting power of which is owned,
directly or indirectly, by a Person described in this subsection (iii)(B)(3).
For purposes of this subsection, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets. For purposes of
this definition, persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final U.S. Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time. Further and for the avoidance of doubt, a transaction will not
constitute a Change in Control if: (i) its sole purpose is to change the state
of the Company’s incorporation, or (ii) its sole purpose is to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transaction.



--------------------------------------------------------------------------------



 
[exh10362013esppamendedth003.jpg]
(f) “Code” means the U.S. Internal Revenue Code of 1986, as amended. Reference
to a specific section of the Code or U.S. Treasury Regulation thereunder will
include such section or regulation, any valid regulation or other official
applicable guidance promulgated under such section, and any comparable provision
of any future legislation or regulation amending, supplementing or superseding
such section or regulation. (g) “Committee” means a committee of the Board
appointed in accordance with Section 14 hereof. (h) “Common Stock” means the
common stock of the Company. (i) “Company” means Rocket Fuel Inc., a Delaware
corporation, or any successor thereto. (j) “Compensation” means an Eligible
Employee’s base straight time gross earnings, payments for overtime and shift
premium, but exclusive of payments for incentive compensation, commissions,
equity compensation, bonuses and other similar compensation. The Administrator,
in its discretion, may, on a uniform and nondiscriminatory basis, establish a
different definition of Compensation for a subsequent Offering Period. (k)
“Contributions” means the payroll deductions and other additional payments that
the Company may permit to be made by a Participant to fund the exercise of
options granted pursuant to the Plan. (l) “Designated Company” means any
Subsidiary or Affiliate that has been designated by the Administrator from time
to time in its sole discretion as eligible to participate in the Plan. For
purposes of the 423 Component, only the Company and its Subsidiaries may be
Designated Companies, provided, however that at any given time, a Subsidiary
that is a Designated Company under the 423 Component shall not be a Designated
Company under the Non-423 Component. (m) “Director” means a member of the Board.
(n) “Eligible Employee” means any individual who is a common law employee
providing services to the Company or a Designated Company and is customarily
employed for at least twenty (20) hours per week and more than five (5) months
in any calendar year by the Employer, or any lesser number of hours per week
and/or number of months in any calendar year established by the Administrator
(if required under applicable local law) for purposes of any separate Offering
or for Eligible Employees participating in the Non-423 Component. For purposes
of the Plan, the employment relationship will be treated as continuing intact
while the individual is on sick leave or other leave of absence that the
Employer approves or is legally protected under Applicable Laws. Where the
period of leave exceeds three (3) months and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship will be deemed to have terminated three (3) months and one (1) day
following the commencement of such



--------------------------------------------------------------------------------



 
[exh10362013esppamendedth004.jpg]
leave. The Administrator, in its discretion, from time to time may, prior to an
Enrollment Date for all options to be granted on such Enrollment Date in an
Offering, determine (for each Offering under the 423 Component, on a uniform and
nondiscriminatory basis or as otherwise permitted by Treasury Regulation Section
1.423-2) that the definition of Eligible Employee will or will not include an
individual if he or she: (i) has not completed at least two (2) years of service
since his or her last hire date (or such lesser period of time as may be
determined by the Administrator in its discretion), (ii) customarily works not
more than twenty (20) hours per week (or such lesser period of time as may be
determined by the Administrator in its discretion), (iii) customarily works not
more than five (5) months per calendar year (or such lesser period of time as
may be determined by the Administrator in its discretion), (iv) is a highly
compensated employee within the meaning of Section 414(q) of the Code, or (v) is
a highly compensated employee within the meaning of Section 414(q) of the Code
with compensation above a certain level or is an officer or subject to the
disclosure requirements of Section 16(a) of the Exchange Act, provided the
exclusion is applied with respect to each Offering under the 423 Component in an
identical manner to all highly compensated individuals of the Employer whose
employees are participating in that Offering. Each exclusion shall be applied
with respect to an Offering under a 423 Component in a manner complying with
U.S. Treasury Regulation Section 1.423-2(e)(2)(ii). Such exclusions may be
applied with respect to an Offering under the Non- 423 Component without regard
to the limitations of Treasury Regulation Section 1.423-2. (o) “Employer” means
the employer of the applicable Eligible Employee(s). (p) “Enrollment Date” means
the first Trading Day of each Offering Period. (q) “Exchange Act” means the
Securities Exchange Act of 1934, as amended, including the rules and regulations
promulgated thereunder. (r) “Exercise Date” means the last Trading Day of each
Purchase Period. (s) “Fair Market Value” means, as of any date and unless the
Administrator determines otherwise, the value of Common Stock determined as
follows: (i) If the Common Stock is listed on any established stock exchange or
a national market system, including without limitation the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market of The NASDAQ Stock
Market or the New York Stock Exchange, its Fair Market Value will be the closing
sales price for such stock as quoted on such exchange or system on the date of
determination (or the closing bid, if no sales were reported), as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable; (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, its Fair Market Value
will be the mean between the high bid and low asked prices for the Common Stock
on the date of determination (or if no bids and asks



--------------------------------------------------------------------------------



 
[exh10362013esppamendedth005.jpg]
were reported on that date, as applicable, on the last Trading Day such bids and
asks were reported), as reported in The Wall Street Journal or such other source
as the Administrator deems reliable; or (iii) In the absence of an established
market for the Common Stock, the Fair Market Value thereof will be determined in
good faith by the Administrator. (t) “Fiscal Year” means the fiscal year of the
Company. (u) “New Exercise Date” means a new Exercise Date if the Administrator
shortens any Offering Period then in progress. (v) “Offering” means an offer
under the Plan of an option that may be exercised during an Offering Period as
further described in Section 4. For purposes of the Plan, the Administrator may
designate separate Offerings under the Plan (the terms of which need not be
identical) in which Eligible Employees of one or more Employers will
participate, even if the dates of the applicable Offering Periods of each such
Offering are identical and the provisions of the Plan will separately apply to
each Offering. To the extent permitted by U.S. Treasury Regulation Section
1.423-2(a)(1), the terms of each Offering need not be identical provided that
the terms of the Plan and an Offering together satisfy U.S. Treasury Regulation
Section 1.423-2(a)(2) and (a)(3). (w) “Offering Periods” means, for Offering
Periods beginning prior to June 1, 2016, the periods of approximately six (6)
months during which an option granted pursuant to the Plan may be exercised, (i)
commencing on the first Trading Day on or after June 1 and December 1 of each
year and terminating on the first Trading Day on or before May 31 and November
30, approximately six (6) months later. For Offering Periods beginning on or
after June 1, 2016, “Offering Periods” means the periods of approximately
twenty-four (24) months during which an option granted pursuant to the Plan may
be exercised, (i) commencing on the first Trading Day on or after June 1 and
December 1 of each year and terminating on the first Trading Day on or before
May 31 and November 30, approximately twenty-four (24) months later. The
duration and timing of Offering Periods may be changed pursuant to Sections 4
and 20. (x) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code. (y) “Participant” means an
Eligible Employee that participates in the Plan. (z) “Plan” means this Rocket
Fuel Inc. 2013 Employee Stock Purchase Plan, as amended and restated. (aa)
“Purchase Period” means each period during an Offering Period during which
shares of Common Stock may be purchased on a Participant’s behalf in accordance
with the terms of the Plan. For Offering Periods beginning prior to June 1,
2016, unless the Administrator provides otherwise, the Purchase Period will have
the same duration and coincide with the length of the Offering Period. For
Offering Periods beginning on or after June 1, 2016, unless the Administrator



--------------------------------------------------------------------------------



 
[exh10362013esppamendedth006.jpg]
provides otherwise, “Purchase Period” means the approximately six (6)-month
period commencing after one Exercise Date and ending with the next Exercise
Date, except that the first Purchase Period of any Offering Period will commence
on the Enrollment Date and end with the next Exercise Date. (bb) “Purchase
Price” means an amount equal to eighty-five percent (85%) of the Fair Market
Value of a share of Common Stock on the Enrollment Date or on the Exercise Date,
whichever is lower; provided however, that the Purchase Price may be determined
for subsequent Offering Periods by the Administrator subject to compliance with
Section 423 of the Code (or any successor rule or provision or any other
Applicable Law, regulation or stock exchange rule) or pursuant to Section 20.
(cc) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code. (dd) “Trading Day” means a
day on which the national stock exchange upon which the Common Stock is listed
is open for trading. (ee) “U.S. Treasury Regulations” means the Treasury
regulations of the Code. Reference to a specific Treasury Regulation or Section
of the Code shall include such Treasury Regulation or Section, any valid
regulation promulgated under such Section, and any comparable provision of any
future legislation or regulation amending, supplementing or superseding such
Section or regulation. 3. Eligibility. (a) [RESERVED] (b) Offering Periods. Any
Eligible Employee on a given Enrollment Date will be eligible to participate in
the Plan, subject to the requirements of Section 5. (c) Non-U.S. Employees.
Eligible Employees who are citizens or residents of a non-U.S. jurisdiction
(without regard to whether they also are citizens or residents of the United
States or resident aliens (within the meaning of Section 7701(b)(1)(A) of the
Code)) may be excluded from participation in the Plan or an Offering if the
participation of such employees is prohibited under the laws of the applicable
jurisdiction or if complying with the laws of the applicable jurisdiction would
cause the Plan or an Offering to violate Section 423 of the Code. In the case of
the Non-423 Component, an Eligible Employee may be excluded from participation
in the Plan or an Offering if the Administrator has determined that
participation of such Eligible Employee is not advisable or practicable. (d)
Limitations. Any provisions of the Plan to the contrary notwithstanding, no
Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to Section
424(d) of the Code) would own capital stock of the Company



--------------------------------------------------------------------------------



 
[exh10362013esppamendedth007.jpg]
or any Parent or Subsidiary of the Company and/or hold outstanding options to
purchase such stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of the capital stock of the Company or of
any Parent or Subsidiary of the Company, or (ii) to the extent that his or her
rights to purchase stock under all employee stock purchase plans (as defined in
Section 423 of the Code) of the Company or any Parent or Subsidiary of the
Company accrues at a rate, which exceeds twenty-five thousand dollars ($25,000)
worth of stock (determined at the Fair Market Value of the stock at the time
such option is granted) for each calendar year in which such option is
outstanding at any time, as determined in accordance with Section 423 of the
Code and the regulations thereunder. 4. Offering Periods. Prior to June 1, 2016,
the Plan will be implemented by consecutive Offering Periods with a new Offering
Period commencing on the first Trading Day on or after June 1 and December 1
each year, or on such other date as the Administrator will determine. On and
after June 1, 2016, the Plan will be implemented by overlapping Offering Periods
with a new Offering Period commencing on the first Trading Day on or after June
1 and December 1 each year, or on such other date as the Administrator will
determine. The Administrator will have the power to change the duration of
Offering Periods (including the commencement dates thereof) with respect to
future Offerings without stockholder approval if such change is announced prior
to the scheduled beginning of the first Offering Period to be affected
thereafter; provided, however, that no Offering Period may last more than
twenty-seven (27) months. 5. Participation. (a) [RESERVED] (b) Offering Periods.
An Eligible Employee may participate in the Plan pursuant to Section 3(b) by (i)
submitting to the Company’s stock administration office (or its designee), on or
before a date determined by the Administrator prior to an applicable Enrollment
Date, a properly completed subscription agreement authorizing Contributions in
the form provided by the Administrator for such purpose, or (ii) following an
electronic or other enrollment procedure determined by the Administrator. 6.
Contributions. (a) At the time a Participant enrolls in the Plan pursuant to
Section 5, he or she will elect to have Contributions (in the form of payroll
deductions or otherwise, to the extent permitted by the Administrator) made on
each pay day made during the Offering Period in an amount not exceeding fifteen
percent (15%) of the Compensation, which he or she receives on each pay day
during the Offering Period; provided, however, that should a pay day occur on an
Exercise Date, a Participant will have any payroll deductions made on such day
applied to his or her account under the subsequent Purchase Period or Offering
Period. The Administrator, in its sole discretion, may permit all Participants
in a specified Offering to contribute amounts to the Plan through payment by
cash, check or other means set forth in the subscription agreement prior to each
Exercise



--------------------------------------------------------------------------------



 
[exh10362013esppamendedth008.jpg]
Date of each Purchase Period. A Participant’s subscription agreement will remain
in effect for successive Offering Periods unless terminated as provided in
Section 10 hereof. (b) In the event Contributions are made in the form of
payroll deductions, such payroll deductions for a Participant will commence on
the first pay day following the Enrollment Date and will end on the last pay day
prior to the Exercise Date of such Offering Period to which such authorization
is applicable, unless sooner terminated by the Participant as provided in
Section 10 hereof. (c) All Contributions made for a Participant will be credited
to his or her account under the Plan and Contributions will be made in whole
percentages only. A Participant may not make any additional payments into such
account. (d) A Participant may discontinue his or her participation in the Plan
as provided in Section 10. If permitted by the Administrator, as determined in
its sole discretion, for an Offering Period, a Participant may increase or
decrease the rate of his or her Contributions during the Offering Period by (i)
properly completing and submitting to the Company’s stock administration office
(or its designee), on or before a date determined by the Administrator prior to
an applicable Exercise Date, a new subscription agreement authorizing the change
in Contribution rate in the form provided by the Administrator for such purpose,
or (ii) following an electronic or other procedure prescribed by the
Administrator. If a Participant has not followed such procedures to change the
rate of Contributions, the rate of his or her Contributions will continue at the
originally elected rate throughout the Offering Period and future Offering
Periods (unless terminated as provided in Section 10). The Administrator may, in
its sole discretion, limit the nature and/or number of Contribution rate changes
that may be made by Participants during any Offering Period, and may establish
such other conditions or limitations as it deems appropriate for Plan
administration. Any change in payroll deduction rate made pursuant to this
Section 6(d) will be effective as of the first full payroll period following
five (5) business days after the date on which the change is made by the
Participant (unless the Administrator, in its sole discretion, elects to process
a given change in payroll deduction rate more quickly). (e) Notwithstanding the
foregoing, to the extent necessary to comply with Section 423(b)(8) of the Code
and Section 3(d), a Participant’s Contributions may be decreased to zero percent
(0%) at any time during a Purchase Period. Subject to Section 423(b)(8) of the
Code, and Section 3(d) hereof, Contributions will recommence at the rate
originally elected by the Participant effective as of the beginning of the first
Purchase Period scheduled to end in the following calendar year, unless
terminated by the Participant as provided in Section 10. (f) Notwithstanding any
provisions to the contrary in the Plan, the Administrator may allow Eligible
Employees to participate in the Plan via cash contributions instead of payroll
deductions if (i) payroll deductions are not permitted under applicable local
law, (ii) the Administrator determines that cash contributions are permissible
under Section 423 of the Code or (iii) for Participants participating in the
Non-423 Component.



--------------------------------------------------------------------------------



 
[exh10362013esppamendedth009.jpg]
(g) At the time the option is exercised, in whole or in part, or at the time
some or all of the Common Stock issued under the Plan is disposed of (or any
other time that a taxable event related to the Plan occurs), the Participant
must make adequate provision for the Company’s or Employer’s federal, state,
local or any other tax liability payable to any authority including taxes
imposed by jurisdictions outside of the U.S., national insurance, social
security or other tax withholding obligations, if any, which arise upon the
exercise of the option or the disposition of the Common Stock (or any other time
that a taxable event related to the Plan occurs). At any time, the Company or
the Employer may, but will not be obligated to, withhold from the Participant’s
compensation the amount necessary for the Company or the Employer to meet
applicable withholding obligations, including any withholding required to make
available to the Company or the Employer any tax deductions or benefits
attributable to sale or early disposition of Common Stock by the Eligible
Employee. In addition, the Company or the Employer may, but will not be
obligated to, withhold from the proceeds of the sale of Common Stock or any
other method of withholding the Company or the Employer deems appropriate to the
extent permitted by U.S. Treasury Regulation Section 1.423-2(f). 7. Grant of
Option. On the Enrollment Date of each Offering Period, each Eligible Employee
participating in such Offering Period will be granted an option to purchase on
each Exercise Date during such Offering Period (at the applicable Purchase
Price) up to a number of shares of Common Stock determined by dividing such
Eligible Employee’s Contributions accumulated prior to such Exercise Date and
retained in the Eligible Employee’s account as of the Exercise Date by the
applicable Purchase Price; provided that in no event will an Eligible Employee
be permitted to purchase during each Purchase Period more than 3,000 shares of
Common Stock (subject to any adjustment pursuant to Section 19) and provided
further that such purchase will be subject to the limitations set forth in
Sections 3(d) and 13. The Eligible Employee may accept the grant of such option
by electing to participate in the Plan in accordance with the requirements of
Section 5. The Administrator may, for future Offering Periods, increase or
decrease, in its absolute discretion, the maximum number of shares of Common
Stock that an Eligible Employee may purchase during each Purchase Period of an
Offering Period. Exercise of the option will occur as provided in Section 8,
unless the Participant has withdrawn pursuant to Section 10. The option will
expire on the last day of the Offering Period. 8. Exercise of Option. (a) Unless
a Participant withdraws from the Plan as provided in Section 10, his or her
option for the purchase of shares of Common Stock will be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to the option will be purchased for such Participant at the applicable
Purchase Price with the accumulated Contributions from his or her account. No
fractional shares of Common Stock will be purchased. Any funds left over in a
Participant’s account after the Exercise Date, including, effective for Offering
Periods beginning on and after June 1, 2013 any Contributions accumulated in a
Participant’s account which are not sufficient to purchase a full share, will be
returned to the Participant; provided, however, for Offering Periods beginning
prior to June 1, 2016, any Contributions accumulated in a Participant’s



--------------------------------------------------------------------------------



 
[exh10362013esppamendedth010.jpg]
account which are not sufficient to purchase a full share will be retained in
the Participant’s account for the subsequent Purchase Period or Offering Period,
subject to earlier withdrawal by the Participant as provided in Section 10.
During a Participant’s lifetime, a Participant’s option to purchase shares
hereunder is exercisable only by him or her. (b) If the Administrator determines
that, on a given Exercise Date, the number of shares of Common Stock with
respect to which options are to be exercised may exceed (i) the number of shares
of Common Stock that were available for sale under the Plan on the Enrollment
Date of the applicable Offering Period, or (ii) the number of shares of Common
Stock available for sale under the Plan on such Exercise Date, the Administrator
may in its sole discretion (x) provide that the Company will make a pro rata
allocation of the shares of Common Stock available for purchase on such
Enrollment Date or Exercise Date, as applicable, in as uniform a manner as will
be practicable and as it will determine in its sole discretion to be equitable
among all Participants exercising options to purchase Common Stock on such
Exercise Date, and continue all Offering Periods then in effect or (y) provide
that the Company will make a pro rata allocation of the shares available for
purchase on such Enrollment Date or Exercise Date, as applicable, in as uniform
a manner as will be practicable and as it will determine in its sole discretion
to be equitable among all participants exercising options to purchase Common
Stock on such Exercise Date, and terminate any or all Offering Periods then in
effect pursuant to Section 20. The Company may make a pro rata allocation of the
shares available on the Enrollment Date of any applicable Offering Period
pursuant to the preceding sentence, notwithstanding any authorization of
additional shares for issuance under the Plan by the Company’s stockholders
subsequent to such Enrollment Date. 9. Delivery. As soon as reasonably
practicable after each Exercise Date on which a purchase of shares of Common
Stock occurs, the Company will arrange the delivery to each Participant of the
shares purchased upon exercise of his or her option in a form determined by the
Administrator (in its sole discretion) and pursuant to rules established by the
Administrator. The Company may permit or require that shares be deposited
directly with a broker designated by the Company or to a designated agent of the
Company, and the Company may utilize electronic or automated methods of share
transfer. The Company may require that shares be retained with such broker or
agent for a designated period of time and/or may establish other procedures to
permit tracking of disqualifying dispositions of such shares. No Participant
will have any voting, dividend, or other stockholder rights with respect to
shares of Common Stock subject to any option granted under the Plan until such
shares have been purchased and delivered to the Participant as provided in this
Section 9. 10. Withdrawal. (a) A Participant may withdraw all but not less than
all the Contributions credited to his or her account and not yet used to
exercise his or her option under the Plan at any time by (i) submitting to the
Company’s stock administration office (or its designee) a written notice of
withdrawal in the form determined by the Administrator for such purpose (which
may be similar to the form attached hereto as Exhibit B), or (ii) following an
electronic or other withdrawal procedure



--------------------------------------------------------------------------------



 
[exh10362013esppamendedth011.jpg]
determined by the Administrator. All of the Participant’s Contributions credited
to his or her account will be paid to such Participant promptly after receipt of
notice of withdrawal and such Participant’s option for the Offering Period will
be automatically terminated, and no further Contributions for the purchase of
shares will be made for such Offering Period. If a Participant withdraws from an
Offering Period, Contributions will not resume at the beginning of the
succeeding Offering Period, unless the Participant re-enrolls in the Plan in
accordance with the provisions of Section 5. (b) A Participant’s withdrawal from
an Offering Period will not have any effect upon his or her eligibility to
participate in any similar plan that may hereafter be adopted by the Company or
in succeeding Offering Periods that commence after the termination of the
Offering Period from which the Participant withdraws. 11. Termination of
Employment. Upon a Participant’s ceasing to be an Eligible Employee, for any
reason, he or she will be deemed to have elected to withdraw from the Plan and
the Contributions credited to such Participant’s account during the Offering
Period but not yet used to purchase shares of Common Stock under the Plan will
be returned to such Participant or, in the case of his or her death, to the
person or persons entitled thereto under Section 15, and such Participant’s
option will be automatically terminated. Unless determined otherwise by the
Administrator in a manner that, with respect to an Offering under the 423
Component, is permitted by, and compliant with, Section 423 of the Code, a
Participant whose employment transfers between entities through a termination
with an immediate rehire (with no break in service) by the Company or a
Designated Company shall not be treated as terminated under the Plan; however,
no Participant shall be deemed to switch from an Offering under the Non-423
Component to an Offering under the 423 Component or vice versa unless (and then
only to the extent) such switch would not cause the 423 Component or any Option
thereunder to fail to comply with Section 423 of the Code. 12. Interest. No
interest will accrue on the Contributions of a participant in the Plan, except
as may be required by Applicable Law, as determined by the Company, and if so
required by the laws of a particular jurisdiction, shall, with respect to
Offerings under the 423 Component, apply to all Participants in the relevant
Offering except to the extent otherwise permitted by U.S. Treasury Regulation
Section 1.423-2(f). 13. Stock. (a) Subject to adjustment upon changes in
capitalization of the Company as provided in Section 19 hereof, the maximum
number of shares of Common Stock that will be made available for sale under the
Plan will be 1,000,000 shares of Common Stock, plus an annual increase to be
added on the first day of each Fiscal Year beginning with the 2014 Fiscal Year
equal to the least of (i) 1,500,000 shares of Common Stock, (ii) two percent
(2%) of the outstanding shares of Common Stock on such date, or (iii) an amount
determined by the Administrator. (b) Until the shares are issued (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), a Participant will only have



--------------------------------------------------------------------------------



 
[exh10362013esppamendedth012.jpg]
the rights of an unsecured creditor with respect to such shares, and no right to
vote or receive dividends or any other rights as a stockholder will exist with
respect to such shares. (c) Shares of Common Stock to be delivered to a
Participant under the Plan will be registered in the name of the Participant or
in the name of the Participant and his or her spouse. 14. Administration. The
Plan will be administered by the Board or a Committee appointed by the Board,
which Committee will be constituted to comply with Applicable Laws. The
Administrator will have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to designate separate Offerings under
the Plan, to designate Subsidiaries and Affiliates as participating in the 423
Component or Non-423 Component, to determine eligibility, to adjudicate all
disputed claims filed under the Plan and to establish such procedures that it
deems necessary for the administration of the Plan (including, without
limitation, to adopt such procedures and sub-plans as are necessary or
appropriate to permit the participation in the Plan by employees who are foreign
nationals or employed outside the U.S., the terms of which sub-plans may take
precedence over other provisions of this Plan, with the exception of Section
13(a) hereof, but unless otherwise superseded by the terms of such sub-plan, the
provisions of this Plan shall govern the operation of such sub-plan). Unless
otherwise determined by the Administrator, the employees eligible to participate
in each sub-plan will participate in a separate Offering and will be in the
Non-423 Component, unless such designation would cause the 423 Component to
violate the requirements of Section 423 of the Code. Without limiting the
generality of the foregoing, the Administrator is specifically authorized to
adopt rules and procedures regarding eligibility to participate, the definition
of Compensation, handling of Contributions, making of Contributions to the Plan
(including, without limitation, in forms other than payroll deductions),
establishment of bank or trust accounts to hold Contributions, payment of
interest, conversion of local currency, obligations to pay payroll tax,
determination of beneficiary designation requirements, withholding procedures
and handling of stock certificates that vary with applicable local requirements.
The Administrator also is authorized to determine that, to the extent permitted
by U.S. Treasury Regulation Section 1.423-2(f), the terms of an option granted
under the Plan or an Offering to citizens or residents of a non-U.S.
jurisdiction will be less favorable than the terms of options granted under the
Plan or the same Offering to employees resident solely in the U.S. Every
finding, decision and determination made by the Administrator will, to the full
extent permitted by law, be final and binding upon all parties. 15. Designation
of Beneficiary. (a) If permitted by the Administrator, a Participant may file a
designation of a beneficiary who is to receive any shares of Common Stock and
cash, if any, from the Participant’s account under the Plan in the event of such
Participant’s death subsequent to an Exercise Date on which the option is
exercised but prior to delivery to such Participant of such shares and cash. In
addition, if permitted by the Administrator, a Participant may file a
designation of a beneficiary who is to receive any cash from the Participant’s
account under the Plan in the event of such Participant’s



--------------------------------------------------------------------------------



 
[exh10362013esppamendedth013.jpg]
death prior to exercise of the option. If a Participant is married and the
designated beneficiary is not the spouse, spousal consent will be required for
such designation to be effective. (b) Such designation of beneficiary may be
changed by the Participant at any time by notice in a form determined by the
Administrator. In the event of the death of a Participant and in the absence of
a beneficiary validly designated under the Plan who is living at the time of
such Participant’s death, the Company will deliver such shares and/or cash to
the executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the Participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate. (c) All beneficiary designations will be in
such form and manner as the Administrator may designate from time to time.
Notwithstanding Sections 15(a) and (b) above, the Company and/or the
Administrator may decide not to permit such designations by Participants in
non-U.S. jurisdictions to the extent permitted by U.S. Treasury Regulation
Section 1.423-2(f). 16. Transferability. Neither Contributions credited to a
Participant’s account nor any rights with regard to the exercise of an option or
to receive shares of Common Stock under the Plan may be assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution or as provided in Section 15 hereof) by the
Participant. Any such attempt at assignment, transfer, pledge or other
disposition will be without effect, except that the Company may treat such act
as an election to withdraw funds from an Offering Period in accordance with
Section 10 hereof. 17. Use of Funds. The Company may use all Contributions
received or held by it under the Plan for any corporate purpose, and the Company
will not be obligated to segregate such Contributions except under Offerings, or
for Participants in the Non-423 Component, for which Applicable Laws require
that Contributions to the Plan by Participants be segregated from the Company’s
general corporate funds and/or deposited with an independent third party. Until
shares of Common Stock are issued, Participants will only have the rights of an
unsecured creditor with respect to such shares. 18. Reports. Individual accounts
will be maintained for each Participant in the Plan. Statements of account will
be given to participating Eligible Employees at least annually, which statements
will set forth the amounts of Contributions, the Purchase Price, the number of
shares of Common Stock purchased and the remaining cash balance, if any. 19.
Adjustments, Dissolution, Liquidation, Merger or Change in Control. (a)
Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination,



--------------------------------------------------------------------------------



 
[exh10362013esppamendedth014.jpg]
repurchase, or exchange of Common Stock or other securities of the Company, or
other change in the corporate structure of the Company affecting the Common
Stock occurs, the Administrator, in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
will, in such manner as it may deem equitable, adjust the number and class of
Common Stock that may be delivered under the Plan, the Purchase Price per share
and the number of shares of Common Stock covered by each option under the Plan
that has not yet been exercised, and the numerical limits of Sections 7 and 13.
(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator. The New Exercise Date will be before the date of
the Company’s proposed dissolution or liquidation. The Administrator will notify
each Participant in writing or electronically, prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof. (c) Merger
or Change in Control. In the event of a merger or Change in Control, each
outstanding option will be assumed or an equivalent option substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation. In
the event that the successor corporation refuses to assume or substitute for the
option, the Offering Period with respect to which such option relates will be
shortened by setting a New Exercise Date on which such Offering Period shall
end. The New Exercise Date will occur before the date of the Company’s proposed
merger or Change in Control. The Administrator will notify each Participant in
writing or electronically prior to the New Exercise Date, that the Exercise Date
for the Participant’s option has been changed to the New Exercise Date and that
the Participant’s option will be exercised automatically on the New Exercise
Date, unless prior to such date the Participant has withdrawn from the Offering
Period as provided in Section 10 hereof. 20. Amendment or Termination. (a) The
Administrator, in its sole discretion, may amend, suspend, or terminate the
Plan, or any part thereof, at any time and for any reason. If the Plan is
terminated, the Administrator, in its discretion, may elect to terminate all
outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 19). If the
Offering Periods are terminated prior to expiration, all amounts then credited
to Participants’ accounts that have not been used to purchase shares of Common
Stock will be returned to the Participants (without interest thereon, except as
otherwise required under Applicable Laws, as further set forth in Section 12
hereof) as soon as administratively practicable.



--------------------------------------------------------------------------------



 
[exh10362013esppamendedth015.jpg]
(b) Without stockholder consent and without limiting Section 20(a), the
Administrator will be entitled to change the Offering Periods or Purchase
Periods, designate separate Offerings, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit Contributions in excess of the amount designated by a Participant in
order to adjust for delays or mistakes in the Company’s processing of properly
completed Contribution elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each Participant properly
correspond with Contribution amounts, and establish such other limitations or
procedures as the Administrator determines in its sole discretion advisable that
are consistent with the Plan. (c) In the event the Administrator determines that
the ongoing operation of the Plan may result in unfavorable financial accounting
consequences, the Administrator may, in its discretion and, to the extent
necessary or desirable, modify, amend or terminate the Plan to reduce or
eliminate such accounting consequence including, but not limited to: (i)
amending the Plan to conform with the safe harbor definition under the Financial
Accounting Standards Board Accounting Standards Codification Topic 718 (or any
successor thereto), including with respect to an Offering Period underway at the
time; (ii) altering the Purchase Price for any Offering Period or Purchase
Period including an Offering Period or Purchase Period underway at the time of
the change in Purchase Price; (iii) shortening any Offering Period or Purchase
Period by setting a New Exercise Date, including an Offering Period or Purchase
Period underway at the time of the Administrator action; (iv) reducing the
maximum percentage of Compensation a Participant may elect to set aside as
Contributions; and (v) reducing the maximum number of Shares a Participant may
purchase during any Offering Period or Purchase Period. Such modifications or
amendments will not require stockholder approval or the consent of any Plan
Participants. 21. Notices. All notices or other communications by a Participant
to the Company under or in connection with the Plan will be deemed to have been
duly given when received in the form and manner specified by the Company at the
location, or by the person, designated by the Company for the receipt thereof.
22. Conditions Upon Issuance of Shares. Shares of Common Stock will not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares



--------------------------------------------------------------------------------



 
[exh10362013esppamendedth016.jpg]
pursuant thereto will comply with all applicable provisions of law, domestic or
foreign, including, without limitation, the Securities Act of 1933, as amended,
the Exchange Act, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange upon which the shares may then be listed, and
will be further subject to the approval of counsel for the Company with respect
to such compliance. As a condition to the exercise of an option, the Company may
require the person exercising such option to represent and warrant at the time
of any such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law. 23. Code Section 409A. The Plan
is intended to be exempt from the application of Code Section 409A and, to the
extent not exempt, is intended to comply with Code Section 409A, and any
ambiguities herein will be interpreted to so be exempt from or comply with Code
Section 409A. In furtherance of the foregoing and notwithstanding any provision
in the Plan to the contrary, if the Administrator determines that an option
granted under the Plan may be subject to Code Section 409A or that any provision
in the Plan would cause an option under the Plan to be subject to Code Section
409A, the Administrator may amend the terms of the Plan and/or of an outstanding
option granted under the Plan, or take such other action the Administrator
determines is necessary or appropriate, in each case, without the Participant’s
consent, to exempt any outstanding option or future option that may be granted
under the Plan from or to allow any such options to comply with Code Section
409A, but only to the extent any such amendments or action by the Administrator
would not violate Code Section 409A. Notwithstanding the foregoing, the Company
shall have no liability to a Participant or any other party if the option to
purchase Common Stock under the Plan that is intended to be exempt from or
compliant with Code Section 409A is not so exempt or compliant or for any action
taken by the Administrator with respect thereto. The Company makes no
representation that the option to purchase Common Stock under the Plan is
compliant with Code Section 409A. 24. Term of Plan. The Plan will become
effective upon the earlier to occur of its adoption by the Board or its approval
by the stockholders of the Company. It will continue in effect for a term of
twenty (20) years, unless sooner terminated under Section 20. 25. Stockholder
Approval. The Plan will be subject to approval by the stockholders of the
Company within twelve (12) months after the date the Plan is adopted by the
Board. Such stockholder approval will be obtained in the manner and to the
degree required under Applicable Laws. 26. Governing Law. The Plan shall be
governed by, and construed in accordance with, the laws of the State of
California (except its choice-of-law provisions). 27. No Right to Employment.
Participation in the Plan by a Participant shall not be construed as giving a
Participant the right to be retained as an employee of the Company or a



--------------------------------------------------------------------------------



 
[exh10362013esppamendedth017.jpg]
Subsidiary or Affiliate, as applicable. Furthermore, the Company or a Subsidiary
or Affiliate may dismiss a Participant from employment at any time, free from
any liability or any claim under the Plan. 28. Severability. If any provision of
the Plan is or becomes or is deemed to be invalid, illegal, or unenforceable for
any reason in any jurisdiction or as to any Participant, such invalidity,
illegality or unenforceability shall not affect the remaining parts of the Plan,
and the Plan shall be construed and enforced as to such jurisdiction or
Participant as if the invalid, illegal or unenforceable provision had not been
included. 29. Compliance with Applicable Laws. The terms of this Plan are
intended to comply with all Applicable Laws and will be construed accordingly.
30. Automatic Transfer to Lower Price Offering Period. For Offering Periods
beginning on or after June 1, 2016, to the extent permitted by Applicable Laws,
if the Fair Market Value of the Common Stock on any Exercise Date in an Offering
Period is lower than the Fair Market Value of the Common Stock on the Enrollment
Date of such Offering Period, then all participants in such Offering Period will
be automatically withdrawn from such Offering Period immediately after the
exercise of their option on such Exercise Date and automatically re-enrolled in
the immediately following Offering Period as of the first day thereof and the
current Offering Period shall automatically terminate after such purchase of
shares on the Exercise Date.



--------------------------------------------------------------------------------



 
[exh10362013esppamendedth018.jpg]
EXHIBIT A ROCKET FUEL INC. 2013 EMPLOYEE STOCK PURCHASE PLAN SUBSCRIPTION
AGREEMENT _____ Original Application Offering Date: _____ Change in Payroll
Deduction Rate 1. ____________________ hereby elects to participate in the
Rocket Fuel Inc. 2013 Employee Stock Purchase Plan (the “Plan”) and subscribes
to purchase shares of the Company’s Common Stock in accordance with this
Subscription Agreement and the Plan. 2. I hereby authorize payroll deductions
from each paycheck in the amount of ____% of my Compensation on each payday
(from 1 to 15%) during the Offering Period in accordance with the Plan. (Please
note that no fractional percentages are permitted.) 3. I understand that said
payroll deductions will be accumulated for the purchase of shares of Common
Stock at the applicable Purchase Price determined in accordance with the Plan. I
understand that if I do not withdraw from an Offering Period, any accumulated
payroll deductions will be used to automatically exercise my option and purchase
Common Stock under the Plan. 4. I have received a copy of the complete Plan and
its accompanying prospectus. I understand that my participation in the Plan is
in all respects subject to the terms of the Plan. 5. Shares of Common Stock
purchased for me under the Plan should be issued in the name(s) of _____________
(Eligible Employee or Eligible Employee and Spouse only). 6. I understand that
if I dispose of any shares received by me pursuant to the Plan within two (2)
years after the Offering Date (the first day of the Offering Period during which
I purchased such shares) or one (1) year after the Exercise Date, I will be
treated for federal income tax purposes as having received ordinary income at
the time of such disposition in an amount equal to the excess of the fair market
value of the shares at the time such shares were purchased by me over the price
that I paid for the shares. I hereby agree to notify the Company in writing
within thirty (30) days after the date of any disposition of my shares and I
will make adequate provision for Federal, state or other tax withholding
obligations, if any, which arise upon the disposition of the Common Stock. The
Company may, but will not be obligated to, withhold from my compensation the
amount necessary to meet any applicable withholding obligation including any
withholding necessary to make available to the Company any tax deductions or
benefits attributable to sale or early



--------------------------------------------------------------------------------



 
[exh10362013esppamendedth019.jpg]
disposition of Common Stock by me. If I dispose of such shares at any time after
the expiration of the two (2)-year and one (1)-year holding periods, I
understand that I will be treated for federal income tax purposes as having
received income only at the time of such disposition, and that such income will
be taxed as ordinary income only to the extent of an amount equal to the lesser
of (a) the excess of the fair market value of the shares at the time of such
disposition over the purchase price which I paid for the shares, or (b) 15% of
the fair market value of the shares on the first day of the Offering Period. The
remainder of the gain, if any, recognized on such disposition will be taxed as
capital gain. 7. I hereby agree to be bound by the terms of the Plan. The
effectiveness of this Subscription Agreement is dependent upon my eligibility to
participate in the Plan. Employee’s Social Security Number: Employee’s Address:
I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT WILL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME. Dated: Signature of
Employee



--------------------------------------------------------------------------------



 
[exh10362013esppamendedth020.jpg]
EXHIBIT B ROCKET FUEL INC. 2013 EMPLOYEE STOCK PURCHASE PLAN NOTICE OF
WITHDRAWAL The undersigned participant in the Offering Period of the Rocket Fuel
Inc. 2013 Employee Stock Purchase Plan that began on ____________, ______ (the
“Offering Date”) hereby notifies the Company that he or she hereby withdraws
from the Offering Period. He or she hereby directs the Company to pay to the
undersigned as promptly as practicable all the payroll deductions credited to
his or her account with respect to such Offering Period. The undersigned
understands and agrees that his or her option for such Offering Period will be
automatically terminated. The undersigned understands further that no further
payroll deductions will be made for the purchase of shares in the current
Offering Period and the undersigned will be eligible to participate in
succeeding Offering Periods only by delivering to the Company a new Subscription
Agreement. Name and Address of Participant: Signature: Date:



--------------------------------------------------------------------------------



 